 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   ABEL HERIBERTO FABIAN-                                CASE NO. 1:13-CR-0032 AWI
     BALTAZAR aka Abel Heriberto Fabia                     (Civil Case No. 1:14-CV-0984 AWI)
 7   Baltazar,
 8                           Petitioner,                   ORDER FOR THE UNITED STATES TO
                                                           FILE A SUR-REPLY
 9                   v.
10   UNITED STATES OF AMERICA,
11                           Respondent.
12

13

14          On November 18, 2019, Petitioner through counsel filed a reply to the United States’
15 opposition to his 28 U.S.C. § 2255 petition. See Doc. No. xxx. After review, the Court finds that

16 it would be beneficial for the United States to file a sur-reply. Issues that the United States have

17 not necessarily had a chance to address appear to have been raised in the reply, particularly

18 statements made by petitioner during sentencing. Although the Court will not limit the scope of

19 the sur-reply, the sur-reply shall address the statements by Petitioner at sentencing that have been

20 cited in the reply.

21          Accordingly, IT IS HEREBY ORDERED that, within fourteen (14) days of service of this
22 order, the United States shall file a sur-reply to the Petitioner’s reply.

23
     IT IS SO ORDERED.
24

25 Dated: November 21, 2019
                                                  SENIOR DISTRICT JUDGE
26
27

28
